                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

CARLTON CHADBOURNE SAYERS                        §
                                                 §    Civil Action No. 4:19-CV-206
v.                                               §    (Judge Mazzant/Judge Nowak)
                                                 §
UNITED STATES OF AMERICA                         §

                                   ORDER OF DISMISSAL

       This civil action was referred to United States Magistrate Judge Christine A. Nowak. The

Report and Recommendation of the Magistrate Judge (Dkt. #26), which contains proposed

findings of fact and recommendations for the disposition of such action, has been presented for

consideration, and no objections having been timely filed, the Court is of the opinion that the

findings and conclusions of the Magistrate Judge are correct, and adopts same as the findings and

conclusions of the Court.

       It is accordingly ORDERED that Movant be allowed to file an out-of-time appeal, and

that the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Dkt. #1)

pursuant to 28 U.S.C. § 2255 is DISMISSED WITHOUT PREJUDICE.

       It is also ORDERED that the Clerk shall reinstate the judgment of conviction in Movant’s

criminal case on the docket of that cause. The Clerk shall re-enter the original judgment of

conviction in the criminal case as of the date of entry of the final judgment in this § 2255

proceeding. Movant shall have fourteen (14) days from the date of reinstatement of the

judgment of conviction in which to file a notice of appeal or motion under Rule 4(b)(4) of the

Federal Rules of Appellate Procedure.
.

          Finally, it is ORDERED that all remaining motions by either party not previously ruled

    upon are DENIED.

          IT IS SO ORDERED.
           SIGNED this 28th day of April, 2021.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                  2
